Citation Nr: 1025938	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as anxiety disorder.

2.  Entitlement to service connection for pterygium of the eyes.

3.  Entitlement to an initial rating in excess of 20 percent for 
a low back disability, characterized as herniated nucleus 
pulpous, post-laminectomy with L4 radiculopathy and lumbar 
myositis, to include a total disability rating based on 
individual unemployability (TDIU).  

4.  Entitlement to an effective date prior to July 16, 2003 for a 
low back disability, characterized as herniated nucleus pulpous, 
post-laminectomy with L4 radiculopathy and lumbar myositis.  




ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1971.

This matter is on appeal from a January 22, 2004 decision by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  However, jurisdiction over this appeal is 
currently with the RO in St. Petersburg, Florida.  

This case was remanded by the Board in July 2006 for further 
development and is now ready for disposition.

In August 2004, the Veteran filed a substantive appeal for, among 
other issues, entitlement to service connection for an acquired 
psychiatric disorder.  However, in November 2006, the Veteran 
sent a request that this issue be withdrawn, and jurisdiction for 
this issue is no longer with the Board. 

However, despite withdrawing this claim, the Veteran filed a 
request to reopen the claim for entitlement to an acquired 
psychiatric disorder in September 2007.  This claim was again 
denied in April 2008 and, after he perfected his appeal in June 
2008, is properly before the Board and addressed below.

The issues of whether new and material evidence has been 
submitted in order to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder, entitlement to a 
rating in excess of 20 percent for a low back disability and TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In November 2006, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claims for 
entitlement to service connection for pterygium be withdrawn from 
appellate review.

2.  VA received a claim for entitlement to service connection for 
a low back disorder on October 29, 1990, but this claim was 
abandoned.  

3.  The date of the first formal application to reopen the 
Veteran's previously denied claim for entitlement to service 
connection for a low back disorder was July 16, 2003.  The 
evidence from one year prior to this date does not indicate the 
intent to file a claim and does not constitute an informal claim.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for pterygium of the eyes have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2009).

2.  The criteria for an effective date prior to July 16, 2003, 
for the grant of service connection for a low back disability, 
characterized as herniated nucleus pulpous, post-laminectomy with 
L4 radiculopathy and lumbar myositis have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 
38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's low back disability claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded a VA 
examination in March 2008.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Entitlement to Service Connection for Pterygium 

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

Here, in its July 2006 decision, the Board remanded the Veteran's 
claims for entitlement to service connection for pterygium of the 
eyes in order to provide VCAA compliant notice and obtain a VA 
examiner's opinion as to the nature and etiology of his 
pterygium.  However, shortly after these issues were remanded by 
the Board, the Veteran submitted a statement in November 2006 
requesting that his claims for entitlement to service connection 
for his pterygium be withdrawn.  

In view of the Veteran's expressed desire, the Board concludes 
that further action with regard to these claims is not 
appropriate.  The Board no longer has jurisdiction over the 
withdrawn issue and, as such, must dismiss the appeal of this 
claim.

Entitlement to an Effective Date Prior to July 16, 2003 for a Low 
Back Disability

In general, the effective date for the grant of service 
connection based upon an original claim, a claim reopened after 
final disallowance, or a claim for increase is either the day 
following separation from active service or the date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise it will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris, 
may be considered an informal claim.  Additionally, such an 
informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2009); 
Norris v. West, 12 Vet. App. 413, 421 (1999).

Additionally, it is settled law that the effective date for the 
grant of service connection following a final decision is the 
date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 
244, 248 (2002) (the Court thus holds that the effective date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect 
to granting an effective date for an award of VA periodic monthly 
benefits no earlier than the date that the claim for reopening 
was filed.)  The Court explained that the statutory framework did 
not allow an effective date back to the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim.

In this case, the Veteran originally submitted a claim for 
entitlement to service connection for a low back disorder in 
April 1974 and was denied in November 1976.  He did not appeal 
this decision and it became final one year later.  The issue was 
not raised again until the Veteran submitted a claim for service 
connection that was received by the RO on October 29, 1990.  

While the Veteran now contends that the effective date of service 
connection should reach back to this date, the Board points out 
that the RO responded in a December 1990 letter that this claim 
was previously denied in November 1976 and would not be reopened 
without a showing of new and material evidence.  The letter 
additionally stated that no further action would be taken on this 
claim without the submission of such evidence.  

An application to reopen a previously denied claim where evidence 
requested in connection with such is not furnished within one 
year after the date of request will be considered abandoned.  See 
38 C.F.R. § 3.158 (2009).  Here, the evidence reflects that no 
such new evidence was submitted and, thus, the claim is deemed to 
have subsequently been abandoned.  

The Veteran again filed a claim in June 2000 that does make 
reference to his back disorder.  However, the Board does not 
construe this as a formal application to reopen his previously 
denied claim either.  Specifically, the VA Form 21-516, upon 
which his claim was submitted, addresses claims for both service 
connection and nonservice-connected pension benefits.  

As part of a service connection claim, the Form 21-516 
specifically asks the Veteran or representative to submit 
information specifically identifying the disorders in question 
and the specific treatment received for such disorders.  This 
form also states that a veteran may skip entering this 
information if he or she is claiming entitlement to nonservice-
connected pension only. 

Here, the Veteran intentionally did not enter this information, 
and the Board can only interpret this as his intent that the 
submitted claim for nonservice-connected pension benefits only.  
Although he lists his back disorder as one such contributor to 
his overall state of health, it is nonetheless not an application 
to reopen the previously denied claim.  Therefore, the June 2000 
document also does not constitute a formal claim.  

The next formal claim for a low back disorder was not submitted 
until July 16, 2003, which is the claim currently on appeal.  
After this service connection claim was granted in an April 2007 
rating decision, the effective date was the date Veteran's claim.  
Accordingly, the Board also considers this the date of the 
Veteran's formal claim.  

The date of the claim having been established, the Board will 
review the evidence submitted by the Veteran in the year 
preceding July 16, 2003 in order to consider whether there was an 
intent to file a claim for benefits.  In this regard, the 
Veterans VA treatment records since July 2002 have been reviewed.  
However, this evidence does not indicate an intent to file a new 
claim to any of his treating physicians.  

Additionally, while he did file a new claim for entitlement to 
service connection for diabetes mellitus in November 2002, he did 
not mention a low back disorder.  Therefore, there was no intent 
to file a claim within one year of the date of the formal claim.

Moreover, under the applicable law and regulations, previous 
determinations that are final and binding, including decisions 
regarding service connection, will be accepted as being correct 
in the absence of clear and unmistakable error (CUE).  See 38 
C.F.R. § 3.105(a).  Thus, even though the Veteran filed a claim 
in April 1974, the November 1976 denial of this claim became 
final one year later, and may be reviewed only on a showing of 
CUE.  Therefore, the Board concludes that the effective date the 
Veteran's service-connected low back disability is July 16, 2003. 


ORDER

Service connection for pterygium of the eyes is dismissed without 
prejudice.

An effective date prior to July 16, 2003 for the grant for a low 
back disability, characterized as herniated nucleus pulpous, 
post-laminectomy with L4 radiculopathy and lumbar myositis is 
denied.  


REMAND

With respect to the Veteran's assertion that he is entitled to a 
rating greater than 20 percent for his low back disability, the 
Board concludes that further development is necessary in order to 
be fully compliant with the VCAA.  Here, the Veteran underwent a 
VA examination in March 2008 that was specifically directed 
toward the extent of his service-connected low back disability.  
However, for reasons discussed below, the Board finds this 
examination report to be inadequate, and a remand is therefore 
necessary to afford him another examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Specifically, at the March 2008 VA examination, the Veteran 
exhibited a range of forward flexion from 0 to 45 degrees that 
was noted to be "with pain throughout."  His extension, lateral 
flexion and bilateral rotation were similarly limited in range of 
motion, also "with pain throughout."  While the evidence 
indicates that he is experiencing pain in his low back upon 
motion, the examiner failed to specify the additional limitation 
that resulted from this pain.  The mere fact that the Veteran 
experiences a nonspecific pain is insufficient for rating 
purposes.  Accordingly, the Veteran should be afforded another VA 
examination for the purpose of determining the severity of his 
service-connected low back disability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995)

Additionally, the general rating formula contained in 38 C.F.R. 
§ 4.71a (2009) (addressing diseases and injuries of the spine) 
states that any associated objective neurological abnormalities 
shall also be rated, to include abnormalities such as bowel or 
bladder impairment.  In this case, at his March 2008 VA 
examination, the Veteran stated that he was experiencing 
occasional bladder incontinence, accompanied by increased 
urgency.  However, it is unclear whether these abnormalities are 
due to his low back disability or to another disorder.  
Therefore, an opinion is required to address this question.  

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a claim for 
a total rating based on TDIU is part of an increased rating claim 
when such claim is expressly raised by the Veteran or reasonably 
raised by the record.  Here, the Veteran submitted a claim for 
TDIU in July 2008, and stated that he was on disability 
retirement since March 2003.  Although a claim for TDIU was 
denied in April 2008, the Board finds that the issue of TDIU 
remains raised by the record and is, thus, properly before the 
Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  

Specifically, the Veteran has submitted a March 2003 
determination by the Office of Personnel Management (OPM) 
approving his disability retirement.  While some of the records 
used in this determination appear in the claims file, it does not 
appear that all of the records have been acquired, and such an 
attempt should be made in order to fulfill VA's duty to assist.  
Moreover, after these records have been obtained, a VA 
examination and opinion is also required to determine, to the 
extent possible, that either of his service-connected 
disabilities precludes substantially gainful employment.

Finally, regarding the Veteran's application to reopen his claim 
for entitlement to service connection for an acquired psychiatric 
disorder, the Board determines that the VCAA notice he was sent 
is inadequate, and he should be sent adequate notice prior to 
adjudication of the claim.  

Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court of Appeals for Veterans Claims held that in the context of 
a claim to reopen, in addition to providing notice on what 
evidence is necessary to establish service connection, VA must 
also provide notice describing what evidence is necessary to 
substantiate the element or elements that were found insufficient 
in the previous denial.  

Unfortunately, the VCAA notice sent to the Veteran in October 
2007 did not discuss the bases for the last final denial of the 
claim, nor does it adequately notify the Veteran of the specific 
evidence and information that is necessary to reopen his claim 
for that matter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA 
notice, as defined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as it 
pertains to the matters of whether new and 
material evidence has been received to reopen 
a claim of entitlement to compensation 
benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for an acquired psychiatric 
disorder.

The letter should specifically discuss the 
bases for the prior denial of this claim.  It 
should also notify the Veteran of the 
specific evidence and information that is 
necessary to reopen his claim of entitlement 
to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151.

2. Obtain the Veteran's treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico since December 2002.  A record of 
any negative development should be included 
in the claims file.  

3.  Obtain from the Office of Personnel 
Management any documentation relating to its 
determination placing the Veteran on 
disability retirement in March 2003.  A 
record of any negative development should be 
included in the claims file if such records 
are unavailable.  

4.  Schedule the Veteran for another VA 
orthopedic examination to determine the 
current nature and severity of his back 
disability.  All indicated tests and studies 
should be accomplished and the findings then 
reported in detail.

The examiner should report the range of 
motion measurements for the lumbar spine in 
degrees.  He or she should further comment as 
to whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

With regard to any neurological disability 
resulting from the service-connected back 
disability, the specific nerve(s) affected 
should be identified, together with the 
degree of paralysis caused by service-
connected disability.  The examiner should 
document the number of weeks, if any, during 
the past 12 months, that the Veteran has had 
"incapacitating episodes," defined as "a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician."

The examiner is also specifically asked to 
provide an opinion as to the extent the 
Veteran's genitourinary symptomatology has 
been affected by his low back disability.   

Finally, the examiner is also asked to 
indicate the impact the Veteran's service-
connected disabilities have on his ability to 
secure or follow a substantially gainful 
occupation.  All findings and conclusions 
should be set forth in a legible report.

5.  Thereafter, readjudicate the issue of 
entitlement to an initial rating in excess of 
20 percent since July 16, 2003, while 
considering all evidence of record.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate SSOC and provided 
opportunity to respond.  Then, return the 
case to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


